DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings filed on 8/19/21 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (5,408,326) in view of Ehring et al (9,322,772) and Tkachuk (7,570,360) (all of record).
Regarding claims 1, 7 and 10, figures 3, 4A and 4B of Wang below discloses an apparatus for measuring the light absorbance of a substance in a solution (abstract), the apparatus comprising:- at least one sample cell (body 40) arranged to contain the solution that is at least partially transparent to light of a predefined wavelength spectrum (column 1, lines 30-35); at least two light passages (i.e., light from LED1 and light from LED2) through a single cell (20) said at least one sample cell (40), each of said light passages having a known path length (column 1, line 54 through column 2, line 23); and an LED light source arrangement comprising at least two LEDs (LED 1 and LED2), each arranged to emit a light output with a wavelength different to the other LED or LEDs within said predefined wavelength spectrum (column 6, lines 52-56 and column 7, lines 42-48), wherein each of the at least two LEDs includes an associated optical fiber bundle (23 and 24), the optical fiber bundle comprising plural optical fibers (23a and 24a), the optical fiber bundle providing a plurality of discrete light guides (23a, 24a) from a respective LED to each of the light passages, wherein the LED light source arrangement further comprises at least one optical filter for each LED, wherein said at and wherein the at least two light passages in the single sample cell (20) are associated with different LEDs (LED1 and LED2).

    PNG
    media_image1.png
    569
    838
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    815
    576
    media_image2.png
    Greyscale


Ehring et al, from the same field of endeavor, discloses an apparatus for measuring the absorbance of a substance in a solution in which the LED light source arrangement (820) further comprises at least one optical filter (866, 367, 368) for each LED (826, 327, 328), and wherein said at least one optical filter for each LED is arranged between the respective LED (326, 327, 328) and the respective optical fiber bundle (356, 357, 358) (see figure 4 below and column 6, lines 35-51).

    PNG
    media_image3.png
    539
    693
    media_image3.png
    Greyscale


Wang does not teach that the at least two light passages through a single sample cell of the at least one sample cell and each of the light passages having a known path length; however, such the feature is known in the art as taught by Tkachuk.
Figure 4 of Tkachuk below discloses a device for measuring concentration of a substance within a sample in which at least two light passages (A, B, C) from a light source (35) pass through a single sample cell of the at least one sample cell and each of the light passages having a known path length (L1, L2) (column 9, lines 18-32).

    PNG
    media_image4.png
    377
    671
    media_image4.png
    Greyscale


Regarding claims 2 and 11, figure 3 of Wang teaches a controller arranged to control the light output from the LED light source arrangement (LED1 and LED2) (column 9, lines 1-31).
Regarding claim 3, Wang teaches the use of dual wavelength absorption detector (abstract) in which at least one sample cell (20) is a dual path length flow cell comprising at least two light passages (23a, 24a), and wherein each of said light passages has a path length differing from each of the other light passages (figure 4A and 4B).
Regarding claim 4, Wang teaches that additional branches could be added to the optical guide, each additional branch being associated with an additional LED having different wavelength from the other LEDs (column 7, lines 42-48).
Wang does not teach that at least two flow cells, each having at least one light passage.
Figure 4 of Ehring et al above teaches at least two flow cells (830, 331) each have at least one light passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Wang an addition branch for measuring a second flow cell as taught by Ehring et al. The rationale for this 
Regarding claim 8, Wang and Ehring et al do not explicitly teach that at least one of the LEDs is arranged to be replaceable. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Wang and Ehring et al, especially, the LED unit is arranged or modified so that the LEDs are replaceable, thus reduce the cost of the device.
Regarding claim 9, Wang teaches the use of reference wavelength (column 3, line 12-22, column 4, lines 3-11 and column 9, lines 18-31). Thus, it is inherent that the device including a reference detector and wherein said optical fiber bundle includes an optical fiber for providing a light path to reference detector.
Regarding claim 13, both Wang and Ehring et al do not teach that the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an interval corresponding to the cycle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Wang and Ehring et al by including a step of “the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle” because this is a known way which is known for measuring the concentration of the sample.


Claims 15-16, Wang teaches that the LED emits an ultraviolet wavelength (column 1, lines 30-36).
Regarding claims 17 and 18, Wang and Ehring et al teach that the sample cell has a flow inlet and a flow outlet configured to cause a sample to flow in a direction transverse to each of the at least two light passages (figure 3 of Wang and figure 4 of Ehring et al).

Allowable Subject Matter
Claims 6, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.


b. Applicant's amendment to claims 1 and 10 in which the new added limitation “wherein the at least two light passages in the single sample cell are associated with different LEDs of the at least two LEDs” is not overcome the rejection because this limitation is taught by Wang as mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 11, 2022